SUMMARY ORDER

Defendant-Appellant Jose Bernal-Ibanos appeals from an amended judgment entered by the United States District Court for the Eastern District of New York (Feuerstein, J.) on December 12, 2006, re-sentencing him principally to 96 months’ imprisonment. Bernal-Ibanos was convicted, after a guilty plea, of illegally reentering the United States, in violation of 8 U.S.C. § 1326. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
The 96-month prison sentence exceeds the advisory Guidelines range of 33 to 41 months. Bernal-Ibanos challenges his sentence as substantively unreasonable, chiefly on the ground that it violates the parsimony clause, which requires that a district court impose a sentence that is “sufficient, but not greater than necessary, to comply with the purposes” of sentencing.- 18 U.S.C. § 3553(a). We review a sentence for reasonableness using “the deferential abuse-of-discretion standard of review that applies to all sentencing decisions.” Gall v. United, States, — U.S. -, 128 S.Ct. 586, 598, 169 L.Ed.2d 445 (2007). That this Court “might reasonably have concluded that a different sentence was appropriate is insufficient to justify reversal of the district court.” Id. at 597.
After each of his three previous deportations, Bernal-Ibanos illegally reentered the United States to commit more crimes. His most recent deportation was on January 15, 2002. Only six months later, Bernal-Ibanos and three co-conspirators were caught attempting to rob — at gunpoint — a jewelry store worker of $400,000 worth of merchandise. During their arrest, one of Bernal-Ibanos’s co-conspirators stabbed an off-duty police officer. The circumstances do not remotely suggest that the district court abused its discretion in sentencing Bernal-Ibanos to a 96-month prison term.
Bernal-Ibanos also argues that the sentencing court erred in failing to justify the sentence imposed, as required by 18 U.S.C. § 3553(c). Sentencing entails a two-step procedure. First, the district court must determine the applicable Guidelines range; second, the court must consider that range, along with the other factors listed in 18 U.S.C. § 3553(a), and then “make an individualized assessment [of the defendant] based on the facts presented.” Id. at 596-97. The record reflects that the sentencing court followed this procedure, gave thoughtful consideration to all of the § 3553(a) factors, and provided a “justification ... sufficiently compelling to support the degree of the variance” from the advisory Guidelines range. Id. at 597. Judge Feuerstein explained that the additional deterrence of an above-Guidelines sentence was necessary due to Bernal-Ibanos’s “repeated reentry into the country and his repeated criminal activity, including crimes involving violence.” That explanation satisfies *61the sentencing court’s obligation to state the reasons for imposing a particular sentence “in open court.” 18 U.S.C. § 3558(c).
We have considered Bemal-Ibanos’s remaining arguments and find them to be without merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.